Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.  Claims 1-21 are pending and the subject of this NON-FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
During examination, claims receive the broadest reasonable interpretation in light of the specification.  MPEP § 2111.  Applicants are also reminded that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous” because “[o]nly in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”  In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989).  Finally, 
the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that 

Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).
	The 11-page Specification fails to provide detail as to the “thermal cycling apparatus” other than to state “[t]he use of one-step qRT-PCR, the use of mineral oil for minimizing evaporation in biosciences applications, and thermal cycling apparatus design for glass substrates for qRT-PCR are also well established” (pg. 2, ll. 4-7).  Figure 2 merely shows a box labeled “optical source/detector.”  Thus, the “thermal cycling apparatus” is any conventional thermal cycling device.
	The claims fail to distinguish the generic “multilayer lid” from any other multi-layer lids in the prior art.  Applicants are encouraged to amend claim 1 to recite specific layers of the lid that distinguish over the prior art and allowed Applicants to achieve unexpected results.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Kelbauskas et al., Method for physiologic phenotype characterization at the single-cell level in non-interacting and interacting cells, J Biomed Opt. 2012 Mar;17(3):037008. doi: 10.1117/1.JBO.17.3.037008, in view of the Specification and LINTON (US 2014/0179566), in further view of HIRANO (US 2009/0285719).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar live-cell parameter measurements with familiar PCR detection as suggested by Kelbauskas using familiar PCR devices and familiar oil layers to prevent evaporation with a reasonable expectation of success.  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) ("[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.") (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).  It would have been further obvious to modify the compliant-layer resealable lid of Kelbauskas with other familiar compliant structures with a reasonable expectation of success.
As to claims 1-2, 9-10 and 13-15, Kelbauskas teaches a method for analyzing cells, the method comprising: measuring oxygen/hypoxia for a single cell contained in at least one liquid in a plurality of isolated microchambers of a microarray device with volume 150pL-150pL; removing a lid bounding the plurality of isolated microchambers; and microdispensing using piezolectric dispensing robot (Figs. 1-2).
As to claim 3, Kelbauskas shows that the medium in Figure 2 touches the lid, which when removed would inherently remove a portion of the medium.
Kelbauskas does not explicitly teach a device that microdispensing a quantity of lysate into each microchamber of the plurality of isolated microchambers; 
However, a skilled artisan would have been motivated to adapt the device of Kelbauskas to further perform gene expression anlaysis using PCR because Kelbauskas suggests as much and a skilled artisan would have had familiar resources to do so with a reasonable expectation of success.  Kelbauskas specifically suggests the following:
In this study, we performed the measurements until oxygen concentration decreased to 0.1 ppm or lower, thereby exposing the cells to severe hypoxia or anoxia. However, by incorporating the ability to repeatedly raise and then reseal the lid array, the system design allows for measurements to be stopped and resumed with the same set of cells at any desired point in time. This enables, for example, introduction of chemical stimuli for drug dose-response studies, or for re-equilibration of the immediate cell environs with the surrounding medium. We were able to perform repeated oxygen consumption experiments with the same set of cells up to three times while completely depleting and re-equilibrating oxygen in the microwells (data not shown).
The platform design is flexible and adaptable, allowing for facile implementation of multisensor, multiparameter cellular phenotype characterization. The lid design can accommodate multiple spectrally-separable sensors, or be changed to accommodate multiple spatially isolated sensors. We are currently working on the development of a lid array that features multiple micropockets inside each microwell lid for deposition of different sensors to quantify multiple extracellular analytes in the same microwell. We are developing an ATP sensor system, and are in the process of optimizing custom optical sensors that can be embedded in polymer matrices pH, K+, and temperature sensing. In the near future we We will combine metabolic profile measurements with gene transcription level profiling at the single-cell level that will be applied after phenotype characterization to establish the relationships between expression levels of specific genes and cell phenotypes. We will expand the scope of our studies to other cell types, to primary cells, and to the administration of a variety of stimuli using the automated multiparameter platform. We expect to increase the overall system throughput by using both modified cell-trapping approaches for highly parallel cell loading and polymer-mediated hermetic sealing techniques for increased cell array density

(pg. 11, col. 2) (emphases added; citation omitted).  In other words, Kelbauskas explicitly suggests to combine measuring one or more live-cell parameters with PCR reactions in the device of Kelbauskas.  To this end, a skilled artisan would have looked to familiar PCR techniques to allow such a combination.  For example, LINTON teaches incorporating a microarray device into a thermal cycling apparatus with a window permitting epifluorescence imaging of the plurality of isolated microchambers (Fig. 2, for example) and use of mineral oil (paras. 0077 & 0079) to perform qRT-PCR (paras. 0004, 0007, 0014-15 & 0027-40, as examples).  Applicants even admit that “[t]he use of one-step qRT-PCR, the use of mineral oil for minimizing evaporation in biosciences applications, and thermal cycling apparatus design for glass substrates for qRT-PCR are also well established” (pg. 2, ll. 4-7).  Thus, a skilled artisan would have been motivated to adapt familiar PCR devices to the single cell analysis device of Kelbauskas to accomplish the suggestions of Kelbauskas with a reasonable expectation of success.
	As to the seal/lid, Kelbauskas teaches that “by incorporating the ability to repeatedly raise and then reseal the lid array, the system design allows for 
Microplate Sealing Cover
In some embodiments, such as illustrated in FIGS. 26 and 27, sealing cover 80 can be generally disposed across microplate 20 to seal assay 1000 within each of the plurality of wells 26 of microplate 20 along a sealing interface 92 (see FIGS. 4, 5, 26, and 27). That is, sealing cover 80 can seal (isoloate) each of the plurality of wells 26 and its contents (i.e. assay 1000) from adjacent wells 26, thus maintaining sample integrity between each of the plurality of wells 26 and reducing the likelihood of cross contamination between wells. In some embodiments, sealing cover 80 can be positioned within an optional depression 94 (FIG. 30) formed in main body 28 of microplate 20 to promote proper positioning of sealing cover 80 relative to the plurality of wells 26.
In some embodiments, sealing cover 80 can be made of any material conducive to the particular processing to be done. In some embodiments, sealing cover 80 can comprise a durable, generally optically transparent material, such as an optically clear film exhibiting abrasion resistance and low fluorescence when exposed to an excitation light. In some embodiments, sealing cover 80 can comprise glass, silicon, quartz, nylon, polystyrene, polyethylene, polycarbonate, copolymer cyclic olefin, polycyclic olefin, cellulose acetate, polypropylene, polytetrafluoroethylene, metal, and combinations thereof.
In some embodiments, sealing cover 80 comprises an optical element, such as a lens, lenslet, and/or a holographic feature. In some embodiments, sealing cover 80 comprises features or textures operable to interact with (e.g., by interlocking engagement) circular rim portion 32 or 
In some embodiments, such sealing material can comprise one or more compliant coatings and/or one or more adhesives, such as pressure sensitive adhesive (PSA) or hot melt adhesive. In some embodiments, a pressure sensitive adhesive can be readily applied at low temperatures. In some embodiments, the pressure sensitive adhesive can be softened to facilitate the spreading thereof during installation of sealing cover 80. In some embodiments, such sealing maintains sample integrity between each of plurality of wells 26 and prevents wells cross-contamination of contents between wells 26. In some embodiments, adhesive 88 exhibits low fluorescence.
In some embodiments, the sealing material can provide sufficient adhesion between sealing cover 80 and microplate 20 to withstand about 2.0 lbf per inch or at least about 0.9 lbf per inch at 95° C. In some embodiments, the sealing material can provide sufficient adhesion at room temperature to contain assay 1000 within each of the plurality of wells 26. This adhesion can inhibit sample vapor from escaping each of the plurality of wells 26 by either direct evaporation or permeation of water and/or assay 1000 through sealing cover 80. In some embodiments, the sealing material maintains adhesion between sealing cover 80 and microplate 20 in cold storage at 2° C. to 8° C. range (non-freezing conditions) for 48 hours.
In some embodiments, in order to improve sealing of the plurality of wells 26 of microplate 20, various treatments to microplate 20 can be used to enhance the coupling of sealing cover 80 to microplate 20. In some embodiments, microplate 20 can be made of a hydrophobic material or can be treated with a hydrophobic coating, such as, but not limited to, a fluorocarbon, PTFE, or the like. The hydrophobic material or coating can reduce the number of water molecules that compete with the sealing material on sealing cover 80. As discussed above, grooves 52, 54 can be used to provide seal adhesion support on the outer edges of sealing cover 80. In these embodiments, for example, a pressure chamber gasket can be sealed against grooves 52, 54 for improved sealing.
Turning now to FIG. 28, in some embodiments, sealing cover 80 can comprise multiple layers, such as a friction reduction film 82, a base stock 
In some embodiments, sealing cover 80 can comprise a plurality of reaction spots, where the reaction spots are aligned with material retention regions or plurality of wells 26 in microplate 20. In some embodiments, the reaction spots can comprise one or more components of assay 1000, which in some circumstance can alleviate the need for deposition of such one or more components of assay 1000 on the material retention regions or into the plurality of wells 26.
Compatibility of Cover and Assay
In some embodiments, adhesive 88 can selected so as to be compatible with assay 1000. For example, in some embodiments adhesive 88 is free of nucleases, DNA, RNA and other assay components, as discussed below. In some embodiments, sealing cover 80 comprises one or more materials that are selected so as to be compatible with detection probes in assay 1000. In some embodiments, adhesive layer 88 is selected for compatibility with detection probes.
Methods of matching a detection probe with a compatible sealing cover 80 include, in some embodiments, varying compositions of sealing cover 80 by different weight percents of components such as polymers, crosslinkers, adhesives, resins and the like. These sealing covers 80 can then be tested as a function of their corresponding fluorescent intensity level for different dyes. In such embodiments, comparison can be analyzed at room temperature as well as at elevated temperatures typically employed with PCR. Comparisons can be analyzed over a period of time and in some embodiments, the time period can be, for example, up to 24 hours. Data can be collected for each of the varying compositions of sealing cover 80 and plotted such that fluorescence intensity of the dye is on the X-axis and time is on the Y-axis. Some embodiments of the present teachings include a method of testing compatibility of the detection probe comprising an 

(paras. 0175-84).  The instant specification teaches
In certain embodiments, the lid 30 includes a front compliant layer 31, a flexural layer 32, and a back compliant layer 33, wherein the flexural layer 32 is arranged between the front compliant layer 31 and the back compliant layer 33. In FIG. 1A, the lid 30 is illustrated as assembled with (i.e., above) the substrate 20. When sealed, a lower surface 34 of the lid 30 (including a surface of the front compliant layer 31) may be arranged to contact an upper surface 27 of the lip 26. One or more layers of a microfluidic device, such as a substrate 20 defining a microchamber 20, or a lid 30, may be fabricated of substantially rigid materials such as fused silica, glass, polymers (e.g., molding) and the like. In certain embodiments, the front compliant layer 31, flexural layer 32, and/or back compliant layer 33 comprises an elastomeric material (e.g., rubber, silicone rubber, etc.) and/or metal (e.g., aluminum, etc.).
In certain embodiments, the at least one front compliant layer 31 is substantially impervious to passage of gas (e.g., air) and/or evaporation of contents of a microwell. In certain embodiments, the front compliant layer 31 is optically reflective. In certain embodiments, the front compliant layer 31 comprises a plurality of front compliant layers. In certain embodiments, 
In certain embodiments, the back compliant layer 33 comprises an adhesive (e.g., an acrylic adhesive tape or a foam adhesive tape). In certain embodiments, the back compliant layer 33 comprises foam rubber, solid rubber, or silicone rubber. In certain embodiments, a back compliant layer 33 is more compliant than the front compliant layer 31. In certain embodiments, the back compliant layer 33 comprises silicone rubber, e.g., 70 Shore A with an approximate thickness of 0.5 mm. In certain embodiments, the back compliant layer 33 may comprise acrylic Pressure-Sensitive Adhesive (PSA), 50 to 125 μm thick, such as may be embodied or included in transfer tape or double-coated tape. In certain embodiments, the back compliant layer 33 may comprise foam-based tape such as 3M 4016.
In certain embodiments, the flexural layer 32 comprises a polymeric material (e.g., polyethylene terephthalate (PET)). In certain embodiments, the flexural layer 32 comprises a thickness in a range of from 25 μm to 100 μm. In certain embodiments, the flexural layer 32 comprises a plate constant, D, in a range of from 8 kNm to 7000 kNm. In certain embodiments, the flexural layer 32 comprises a modulus of elasticity of at least 1000 MPa.

(paras. 0024-27).  In other words, the generic description of layers in the specification is no different from the layers of HIRANO.  Further, HIRANO provide motivation to optimize the material thickness and composition according to the specific application.  A skilled artisan would have been motivated to apply the sealing/cover/lid layers of HIRANO and optimize the materials and thickness as taught in HIRANO to the seal/cover/lid of Kelbauskas to achieve the same sealing purpose.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar PCR techniques and familiar sealing techniques to the technique of Kelbauskas as suggested by Kelbauskas with a reasonable expectation of success.  

Claims 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kelbauskas et al., Method for physiologic phenotype characterization at the single-cell level in non-interacting and interacting cells, J Biomed Opt. 2012 Mar;17(3):037008. doi: 10.1117/1.JBO.17.3.037008, in view of the Specification and LINTON (US 2014/0179566) and HIRANO, in further view of Lindstrom et al., Single-Cell Culture in Microwells, Chapter 5, in Single-Cell Analysis, Editors: Lindström, Sara, Andersson-Svahn, Helene (Eds.), pgs. 41-52, Methods in Molecular Biology, Springer Protocols, 2012.
Kelbauskas teaches the elements of claim 1 as explained above.
Kelbauskas does not explicitly teach removing a portion of the at least one liquid from the plurality of isolated microchambers by at least one of evaporation, blotting, or application of a gas flow.
However, a skilled artisan would have been motivated to substitute familiar liquid removal techniques for the liquid removal techniques of Kelbauskas, in view of the Specification and LINTON with a reasonable expectation of success.  For example, Lindstrom teaches that “[r]emoval of liquid from the plate can be solved by for example; (1) turning the plate upside down on a clean tissue, (2) evaporation of liquid, or (3) aspiration of liquid” and “[t]he choice depends on the assay being run” (pg. 51).  A skilled artisan would have been motivated to apply these familiar liquid removal techniques to Kelbauskas, in view of the Specification and LINTON in order to remove liquids from the device.
prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar liquid removal techniques to the technique of Kelbauskas as suggested by Kelbauskas with a reasonable expectation of success.  

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Instant claims 1-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. Patent Application No. 15/760,984, in view of Kelbauskas et al., Method for physiologic phenotype characterization at the single-cell level in non-interacting and interacting cells, J Biomed Opt. 2012 Mar;17(3):037008. doi: 10.1117/1.JBO.17.3.037008 and LINTON (US 2014/0179566).  
	The instant claims are obvious over the conflicting claims because it would have been prima facie obvious to a skilled artisan to apply familiar microdispensing techniques to the resealed PCR cycling device of the conflicting claims.  The conflicting claims teach the same resealable seal as the instant claims:
1. A multi-layer sealing structure for sealing a microwell array defined in or on a substrate, the multi-layer sealing structure comprising:
at least one front compliant layer;
a back compliant layer; and
a flexural layer arranged between the at least one front compliant layer and the back compliant layer,
wherein the at least one front compliant layer is closer than the back compliant layer to microwells of the microwell array.
2. The multi-layer sealing structure of claim 1, wherein the at least one front compliant layer is optically reflective.
3. The multi-layer sealing structure of claim 1, wherein the at least one front compliant layer comprises aluminum.
4. The multi-layer sealing structure of claim 1, wherein the at least one front compliant layer comprises a plurality of front compliant layers.
5. The multi-layer sealing structure of claim 4, wherein one front compliant layer of the plurality of front compliant layers comprises a sensor layer.
6. The multi-layer sealing structure of claim 5, further comprising a polymeric coating arranged between the sensor layer and the at least one front compliant layer.
7. The multi-layer sealing structure of claim 4, wherein the at least one front 
8. The multi-layer sealing structure of claim 1, wherein the back compliant layer comprises an adhesive.
9. The multi-layer sealing structure of claim 1, wherein the back compliant layer comprises an acrylic adhesive tape or a foam adhesive tape.
10. The multi-layer sealing structure of claim 1, wherein the back compliant layer comprises foam rubber.
11. The multi-layer sealing structure of claim 1, wherein the back compliant layer comprises solid rubber.
12. The multi-layer sealing structure of claim 1, wherein the back compliant layer comprises silicone rubber.
13. The multi-layer sealing structure of claim 1, wherein the flexural layer comprises a polymeric material.
14. The multi-layer sealing structure of claim 13, wherein the flexural layer comprises polyethylene terephthalate (PET).
15. The multi-layer sealing structure of claim 13, wherein the flexural layer comprises aluminum.
16. The multi-layer sealing structure of claim 13, wherein the flexural layer comprises a thickness in a range of from 25 μm to 100 μm.
17. The multi-layer sealing structure of claim 13, wherein the flexural layer comprises at least one of the following characteristics (i) or (ii): (i) a plate constant, D, in a range of from 8 kNm to 7000 kNm, or (ii) a modulus of elasticity of at least 1000 MPa.
18. A microfluidic device comprising a substrate defining a microwell array, and the multi-layer sealing structure of claim 1 arranged to seal the microwell array.
19. A method for arranging cellular material in a microwell array, the method comprising:
arranging cells or groups of cells in microwells of the microwell array, wherein each microwell of the microwell array includes a raised lip; and
applying the multi-layer sealing structure of claim 1 over the raised lip of each microwell to seal the cells or groups of cells in the microwells of the microwell array.
20. The method of claim 19, further comprising removing at least a portion of the multi-layer sealing structure from at least some microwells of the microwell array by peeling the multi-layer sealing structure away from at least a portion of the microwell array.

The conflicting claims do not explicitly teach a device that microdispensing a quantity of lysate into each microchamber of the plurality of isolated microchambers; microdispensing a quantity of reverse transcription polymerase chain reaction mix into each microchamber of the plurality of isolated microchambers; microdispensing a 
However, a skilled artisan would have been motivated to adapt the device of of the conflicting claims to further perform gene expression anlaysis using PCR because Kelbauskas suggests as much and a skilled artisan would have had familiar resources to do so with a reasonable expectation of success.  Kelbauskas specifically suggests the following:
In this study, we performed the measurements until oxygen concentration decreased to 0.1 ppm or lower, thereby exposing the cells to severe hypoxia or anoxia. However, by incorporating the ability to repeatedly raise and then reseal the lid array, the system design allows for measurements to be stopped and resumed with the same set of cells at any desired point in time. This enables, for example, introduction of chemical stimuli for drug dose-response studies, or for re-equilibration of the immediate cell environs with the surrounding medium. We were able to perform repeated oxygen consumption experiments with the same set of cells up to three times while completely depleting and re-equilibrating oxygen in the microwells (data not shown).
The platform design is flexible and adaptable, allowing for facile implementation of multisensor, multiparameter cellular phenotype characterization. The lid design can accommodate multiple spectrally-separable sensors, or be changed to accommodate multiple spatially isolated sensors. We are currently working on the development of a lid array that features multiple micropockets inside each microwell lid for deposition of different sensors to quantify multiple extracellular analytes in the same microwell. We are developing an ATP sensor system, and are in the process of optimizing custom optical sensors that can be embedded in polymer matrices pH, K+, and temperature sensing. In the near future we will combine a fully automated platform developed by our group for spectrally-resolved measurement of multiparameter sensor responses, combined with a microfluidics module for serial or parallel delivery of biochemical and environmental stimuli to cells confined in arrays of microwells. We will combine metabolic profile measurements with gene transcription level profiling at the single-cell level that will be applied after phenotype characterization to establish the relationships between expression levels of specific genes and cell phenotypes. We will expand the scope of our studies to other cell types, to primary cells, and to the administration of a variety of stimuli using the automated multiparameter platform. We expect to increase the overall system throughput by using both modified cell-trapping approaches for highly parallel cell loading and polymer-mediated hermetic sealing techniques for increased cell array density

(pg. 11, col. 2) (emphases added; citation omitted).  In other words, Kelbauskas explicitly suggests to combine measuring one or more live-cell parameters with PCR reactions in the device of Kelbauskas.  To this end, a skilled artisan would have looked to familiar PCR techniques to allow such a combination.  For example, LINTON teaches incorporating a microarray device into a thermal cycling apparatus with a window permitting epifluorescence imaging of the plurality of isolated microchambers (Fig. 2, for example) and use of mineral oil (paras. 0077 & 0079) to perform qRT-PCR (paras. 0004, 0007, 0014-15 & 0027-40, as examples).  Applicants even admit that “[t]he use of one-step qRT-PCR, the use of mineral oil for minimizing evaporation in biosciences applications, and thermal cycling apparatus design for glass substrates for qRT-PCR are also well established” (pg. 2, ll. 4-7).  Thus, a skilled artisan would have been motivated to adapt familiar PCR devices to the single cell analysis device of the conflicting claims to accomplish the suggestions of Kelbauskas with a reasonable expectation of success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar PCR and microdispensing techniques to the technique of the conflicting claims as suggested by Kelbauskas with a reasonable expectation of success.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637